  Exhibit 10.6


 
WAIVER OF BLOCKER
 
This WAIVER OF BLOCKER (this “Waiver”) is entered into effective as of February
5, 2019 (the “Effective Date”) between Armistice Capital Master Fund Ltd., a
Cayman Islands exempted company (“Armistice”), and Aytu BioScience, Inc., a
Delaware corporation (“Aytu”).
 
RECITALS
 
WHEREAS, pursuant to Section 6(d) of the Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock (the
“COD”) of Aytu, Aytu shall not effect any conversion of the Series C Convertible
Preferred Stock of Aytu (the “Preferred Stock”), and Armistice shall not have
the right to convert any portion of the Preferred Stock, to the extent that,
after giving effect to the conversion, Armistice would beneficially own in
excess of 4.99% (or, upon election by Armistice prior to the issuance of any
shares of Preferred Stock, 9.99%) of the number of shares of the common stock of
Aytu (“Common Stock”) outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of the Preferred
Stock by Armistice (the “Beneficial Ownership Limitation”); and
 
WHEREAS, the parties agree to waive the Beneficial Ownership Limitation solely
with respect to Armistice.
 
NOW THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1. Waiver. Each undersigned party hereby irrevocably and unconditionally waives
the Beneficial Ownership Limitation in Section 6(d) of the COD solely with
respect to Armistice.
 
2. Effectiveness. This Waiver shall be deemed effective as of the Effective
Date. The recitals to this Waiver are hereby incorporated by reference into and
made a part of this Waiver for all purposes.
 
3. Counterparts. This Waiver and any amendments, waivers, consents or
supplements may be executed in any number of counterparts (including by
facsimile or other electronic means, including .pdf format) and by different
parties in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute but one in the same instrument. This Waiver shall become effective
upon the execution of a counterpart hereof by each of the parties.
 
4. Governing Law. THIS WAIVER SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
[Signature page follows]
 
 
 
IN WITNESS WHEREOF, this Waiver has been duly executed by the undersigned as of
the Effective Date.
 
AYTU BIOSCIENCE, INC.
 
 
 
By: /s/ Joshua Disbrow
Name: Joshua Disbrow
Title: Chief Executive Officer
 
ARMISTICE CAPITAL MASTER FUND LTD.
 
 
 
By: /s/ Tohuan Steve Chen
Name: Tohuan Steve Chen
Title: Controller of the Investment Manager
 
 
 
[Signature Page to Waiver of Blocker]
